Title: To George Washington from William Heath, 13 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Newburgh, June 13. 1783.
                  
                  Enclosed I have the honor to present your Excellency the arrangements of the four reformed Massachusetts regiments, and the New Hampshire corps.  Some few of the Massachusetts officers have been arranged on the principles of seniority—I wish the arrangement may be left so far open that in case any of the senior officers should prevail on the juniors to exchange with them, it may be done.  This I conceive can work no injury to the service, as the corps are now complete, and the alteration will only be changing a name.  It is submitted to your Excellency.
                  The last detachment of the Massachusetts furloughed men marched eastward this morning.  I have ordered the regiments to incorporate immediately, and have desired the brigadiers of the line with the four gentlemen who command the reformed regiments to change the disposition of cantonment to morrow morning, so far as to bring the new corps together as far as may be convenient and circumstances will permit.  In consequence of colonel M. Jackson continuing in service, it has been requested that the 7th regiment might be incorporated with the 4th and the 8th with the 3d—the latter falling to colonel M. Jackson—This has induced me to vary my first intention accordingly; which although perhaps not altogether so military as the other, can be of no inconvenience, and gratifies the commandants of the corps.  I have the honor to be With the highest respect Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               